Citation Nr: 0628629	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
by the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The case was initially before the Board on June 12, 1998.  
The June 1998 Board decision denied entitlement to service 
connection for residuals of a head injury and also determined 
that new and material evidence had not been received to 
reopen a claim for service connection for a heart disorder.  
The veteran appealed the Board's June 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, pursuant to a Motion for Remand and to Stay 
Further proceedings by the Secretary of Veterans Affairs and 
the veteran, the Court issued an Order dated April 20, 2001, 
which vacated the Board's June 1998 decision.

On July 26, 2002, the Board entered a decision that denied 
the veteran's application to reopen the claim for service 
connection for a heart disorder.  The Board's July 2002 
decision was then vacated by a March 2003 decision, after 
which the Board remanded the case for review under the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), and other 
procedural considerations.  This case is now ready for 
further appellate review.


FINDINGS OF FACT

1.  A November 1985 rating decision denied service connection 
for a heart disorder.

2.  The evidence received since the November 1985 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  Hypertension has not been related to active service.

4.  The veteran does not have a residual of head injury that 
has been related to active service.  


CONCLUSIONS OF LAW

1.  A November 1985 rating decision denying entitlement to 
service connection for a heart disorder is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since November 1985 is not new and 
material, and the veteran's claim for service connection for 
a heart disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  Hypertension was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  Residuals of a head injury were not incurred in active 
service.  38 U.S.C.A. § 1110 (2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the VCAA

At the outset, the Board notes that the claims have been 
developed pursuant to the guidelines established by the VCAA.  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence necessary to 
substantiate his claims.

A September 2003 letter advised the veteran of the evidence 
necessary to substantiate his claims for service connection, 
and the respective obligations of VA and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, an October 2003 letter advised the veteran of 
the evidence necessary to reopen a previously finally denied 
claim, and the respective obligations of VA and the veteran 
in obtaining evidence in support of that claim.  Id.  

While the October 2003 letter applied the more recent version 
of 38 C.F.R. § 3.156 that is not applicable to the claim for 
service connection for a heart disorder, as will be discussed 
more fully below, the claim was previously denied because 
there was no evidence of a heart disorder during service or 
within one year thereafter, and therefore, a specific notice 
letter communicating the kind of evidence required to reopen 
the claim was not required here.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).  The March 2004 
supplemental statement of the case then later adjudicated the 
claim on a de novo basis, at which time the veteran was 
actually accorded greater review as to this issue than that 
to which he may have been entitled.  Thus, the Board does not 
find that there has been any prejudice resulting from the 
RO's inconsistent adjudication of the claim.  The Board is 
required to review this claim on a new and material basis.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Although the September and October 2003 VCAA notice letters 
came long after the RO's original adjudication of the claims 
and did not specifically request that the appellant provide 
any evidence in the appellant's possession that pertained to 
the claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent medical 
records or reports that have not been obtained or that are 
not otherwise sufficiently addressed in documents or records 
already associated with the claims file.  In addition, 
neither the veteran nor any representative has indicated any 
intention to provide additional evidence in support of any of 
the claims on appeal.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter under the VCAA.


II.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for a Heart Disorder

The veteran's claim for service connection for a heart 
disorder (previously characterized as a heart condition) was 
most recently denied (original denial was by a rating 
decision dated in July 1980) by a November 1985 confirmed 
rating decision.  The November 1985 denial of the veteran's 
claim became final, as outlined in 38 U.S.C.A. § 7105, when 
the veteran did not appeal that decision.  As such, the claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The veteran attempted to reopen his claim, and the RO denied 
that request in the April 1996 rating decision which gives 
rise to the present appeal.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  38 C.F.R. § 3.156(a) (2005).  As was noted 
previously, since the veteran filed his claim prior to this 
date, the earlier version of the law remains applicable in 
this case.

At the time of the November 1985 rating decision, the 
evidence consisted of service medical records, a VA treatment 
record, and a letter from the veteran's former employer.  The 
veteran's service medical records, to include his October 
1971 separation examination, are negative for any 
cardiovascular complaints or findings of heart disease.  

The October 1971 separation examination reveals that the 
veteran's blood pressure was 122/80 and his heart was 
clinically evaluated as normal.

A February 1979 VA treatment record indicates that the 
veteran made complaints of sharp chest pain.  The veteran's 
blood pressure was 150/95.  The impression was non-cardiac 
chest pain.

The July 1980 and November 1985 denials of the veteran's 
service connection claim were based on a finding that there 
was no evidence of a heart disorder during service or within 
one year thereafter.

The evidence added to the claims file since November 1985 
includes VA medical records dated from 1988 reflecting 
treatment for hypertension.  A May 1992 VA record noted 
atypical chest pain, not of cardiac origin.  A September 1995 
letter from a VA cardiology consultant (M.S., M.D.) assessed 
the veteran with chest pain and indicated a differential 
diagnosis of ischemia.  A March 1999 EKG revealed a 
nonspecific T wave abnormality.

Additional evidence has also been received since the Board's 
vacated decision of July 2002.  This includes additional 
statements from the veteran, VA examination results and 
opinions from November 2002, private treatment records dated 
from November 1996 to December 2003, and VA treatment records 
for the period of April 2001 to March 2004.  Following the 
November 2002 VA examination, the examiner opined that the 
veteran's cardiac problems and occasional irregular rhythm 
were more likely related to his cocaine use.  A private 
medical record from Dr. S., dated in November 1996, reflects 
an assessment that included hypertension and palpitations due 
to premature ventricular contractions (PVC's).

The additional evidence submitted since the November 1985 
rating decision, while arguably new since the evidence now 
clearly shows that the veteran suffers from a heart disorder, 
is not material, in that it does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., it does not show that the veteran suffers from a heart 
disorder that was incurred in or aggravated by his military 
service.  The veteran's statements simply reiterate his 
belief that a heart disorder is related to service; however, 
as a lay person, he is not competent to suggest medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the September 1995 physician's letter noted chest pain 
and reflected an assessment of ischemia, and a March 1999 
electrocardiogram (EKG) revealed a nonspecific T wave 
abnormality, a private record from November 1996 reflects an 
assessment that included palpitations, and more recent 
treatment records continue to periodically note a diagnosis 
of hypertension, these items do not indicate that a current 
heart disorder was incurred in or aggravated by his military 
service.

The Board notes that the veteran and his representative have 
indicated that submitted findings of chest pain constitute 
new and material evidence.  However, such findings are 
neither new nor material, as such findings were previously of 
record.  Moreover, both the February 1979 and May 1992 
physician indicated that the veteran's complaints of chest 
pain were not of cardiac origin.  The Board also notes that 
the November 2002 VA medical opinion linking the veteran's 
cardiac problems and occasional irregular rhythm cannot 
constitute new and material evidence to reopen the claim as 
evidence that is unfavorable to the appellant is not new and 
material.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992).  

The Board concludes that the evidence submitted subsequent to 
the November 1985 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), in that the evidence 
submitted since November 1985, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 U.S.C.A. § 5108.  No 
competent evidence has been submitted that links the 
veteran's heart disorder to service.  Accordingly, the 
veteran's claim to reopen must be denied.


III.  Hypertension and Residuals of a Head Injury

Background

Service medical records reflect that in February 1969, the 
veteran reportedly sustained a concussion as a result of 
being struck from behind the ear during bivouac.  He 
complained of headaches.  Five days later, it was noted that 
the veteran was having post-concussion headaches.  Service 
medical records further reveal that in July 1969, the 
veteran's complaints included problems with his chest and a 
diagnosis of coryze, in August 1969, the veteran complained 
of frontal headaches, in January 1970, the veteran complained 
of headaches associated with upper respiratory infection and 
influenza, in March 1970, the veteran received treatment for 
a small hematoma that was sustained when he was hit with a 
fist behind the left ear, and in April 1971, the veteran 
complained of dizziness in association with probable flu with 
upper respiratory infection.  In January 1971, the veteran 
complained of intermittent dizziness but there was an 
impression of no significant pathology.  

As was noted earlier, the October 1971 separation examination 
reveals that the veteran's blood pressure was 122/80 and his 
heart was clinically evaluated as normal.  A February 1979 VA 
treatment record indicates that the veteran made complaints 
of sharp chest pain.  The veteran's blood pressure was 
150/95.  The impression was non-cardiac chest pain.

VA clinical records in 1986 report the veteran's complaints 
of headaches that had occurred since 1969 when he was struck 
in the head with a "pugo" stick.  Subsequent VA clinical 
records dated in June 1987 report treatment for muscle 
contraction or tension headaches.

VA medical records dated from 1988 reflect treatment for 
hypertension.  A May 1992 VA treatment record noted atypical 
chest pain, not of cardiac origin.  A September 1995 letter 
from a VA cardiology consultant (M.S., M.D.) assessed the 
veteran with chest pain and indicated a differential 
diagnosis of ischemia.  A private medical record from Dr. S., 
dated in November 1996, reflects an assessment that included 
hypertension and palpitations due to PVC's.  In March 1998, 
the veteran complained of chest pain.  An August 1998 record 
reflects complaints of headache with dizzy spells, and the 
assessment was that the veteran's blood pressure was possibly 
too low and hyperlipidemia by history.  A March 1999 EKG 
revealed a nonspecific T wave abnormality.

Following the November 2002 VA general medical examination, 
the examiner opined that the veteran's cardiac problems and 
occasional irregular rhythm were more likely related to his 
cocaine use.  He also noted that he could not find a 
documented history of hypertension prior to July 1993, and 
opined that while the veteran currently had hypertension and 
hyperlipidemia, this was not attributable to his military 
service.  The examiner also commented that he could not 
identify a specific disability related to his head injury or 
what treatment was provided at the time.  He did recognize 
that the veteran reported being struck on the left side of 
his head with a pugile stick, which had resulted in loss of 
hearing on the right.  

VA treatment records dated after November 2002 reflect 
periodic diagnoses of hypertension.


Analysis

The Board has carefully reviewed the evidence and first notes 
that with respect to the issue of entitlement to service 
connection for residuals of a head injury, while there was a 
diagnosis of muscle contraction or tension headaches in June 
1987 and the veteran otherwise complains of residuals of his 
in-service head injury, there has been no diagnosis of a 
chronic condition characterized by headaches since June 1987 
or any disability identified as a residual of head injury at 
any point in time.  In addition, the November 2002 VA 
examiner squarely concluded that he could not identify a 
specific disability related to his head injury or what 
treatment was provided at the time.

The Board further observes that although the veteran in good 
faith believes that he currently suffers from headaches or 
other residuals of his in-service head injury, he has not 
been shown to have any special education or medical training 
that enables him to diagnose a residual of head injury or to 
express an opinion on medical causation with respect to such 
a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under the basic statutory framework and the case law, it is 
also clear that a fundamental element for the establishment 
of service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  It has also been held that to constitute a 
disability, there must be evidence of the actual current 
existence of "disability."  Chelte v. Brown, 10 Vet. 
App. 268 (1997).

In summary, in weighing the probative value of the veteran's 
statements about a relationship between a current disability 
and his head injury in service, and the lack of current 
findings of diagnoses of a residual of head injury and the 
November 2002 examiner's inability to identify a specific 
disability, on the other, the Board finds the latter to be of 
far more probative value, and that the preponderance of the 
evidence is clearly against the claim.

With respect to the claim for service connection for 
hypertension, the Board notes that there a continuing and 
recent diagnoses of hypertension.  

However, as has been clearly made plain to the veteran and 
his representative on multiple occasions over the history of 
this claim, in order to prevail on this claim, there must 
also be medical evidence linking his hypertension to service 
or to a period of one year after service (38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005)), and the record does not reflect 
supportive evidence as to this element.  In fact, after a 
review of the record and examination of the veteran, the 
November 2002 VA examiner opined that the veteran's cardiac 
problems and occasional irregular rhythm were more likely 
related to his cocaine use, and that his hypertension was not 
attributable to his military service.  

The record also does not reflect a medical opinion that 
contradicts the opinion of the November 2002 VA examiner, and 
although the veteran had every opportunity to provide an 
expert opinion to attack the opinion of that examiner, he 
apparently chose not to do so.

The Board would also again note that the statements of the 
veteran that seek to link his hypertension to his in-service 
chest injury are of minimal weight, as the opinions of 
laypersons as to issues of medical causation are of little or 
not probative value.  Espiritu v. Derwinski, supra.

Accordingly, based on all of the foregoing, the Board also 
finds that the preponderance of the evidence is against a 
relationship between the veteran's hypertension and his 
period of active service or a period of one year following 
that service.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a heart disorder is denied.

The claim for service connection for hypertension is denied.

The claim for service connection for residuals of a head 
injury is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


